Citation Nr: 0523355	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  03-21 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from November 1940 to November 
1944.  He died in March 2003.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which, in pertinent part, denied service connection for the 
cause of the veteran's death and for DIC benefits pursuant to 
38 U.S.C.A. § 1318.  

The issue of service connection for the cause of the 
veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran died in March 2003.

2.  At the time of his death, the veteran was service-
connected for arthritis of the right knee, rated as 20 
percent disabling; arthritis of the left knee, rated as 20 
percent disabling; arthritis of the lumbar spine, rated as 20 
percent disabling; arthritis of the cervical spine, rated as 
20 percent disabling; arthritis of the right shoulder 
(major), rated as 20 percent disabling; arthritis of the left 
shoulder, rated as 20 percent disabling; multiple wounds of 
the left hand with arthritis and hysteria, rated as 10 
percent disabling; sinusitis, rated as 10 percent disabling; 
arthritis of the left hand, rated as non-compensable; and 
wound residuals, mild Group VIII, left, Group VI, left chest, 
rated as non-compensable.  The total combined rating was 80 
percent from June 1995, and a total disability rating based 
on individual unemployability (TDIU) was in effect from June 
1996.  

2.  The veteran's service-connected disabilities were not 
continuously rated totally disabling for 10 years prior to 
his death; the veteran was not rated by VA as totally 
disabling continuously since the veteran's release from 
active duty and for at least 5 years immediately preceding 
death; and the veteran was not a former prisoner of war.  


CONCLUSION OF LAW

The requirements for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. § 
3.156(b) which became effective August 29, 2001.  Except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement the 
VCAA and do not provide any rights other than those provided 
in the VCAA." 66 Fed. Reg. 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  The Act and implementing regulations eliminate 
the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).

There are some claims to which VCAA does not apply.  Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held 
not to apply to claims based on allegations that VA decisions 
were clearly and unmistakably erroneous. Id.  It has been 
held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Although the Court said in Wensch that VCAA did not apply in 
such cases, it may be more accurate to say that VCAA applied, 
but that its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini.

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator. Rockefeller).

The appellant in this case is not legally entitled to the 
benefits sought.  In the absence of a legal basis for the 
claim, there is no development to be undertaken.  The issue 
addressed turns on statutory interpretation.  Thus, because 
the law as mandated by statute, and not the evidence, is 
dispositive of this appeal, the VCAA is not applicable.  As 
such, no further action is required pursuant to the VCAA.  
Nevertheless, VCAA notification was sent in April 2003.


DIC benefits pursuant to 38 U.S.C.A. § 1318

According to the Certificate of Death, the veteran died in 
March 2003.

At the time of his death, the veteran was service connected 
for arthritis of the right knee, rated as 20 percent 
disabling; arthritis of the left knee, rated as 20 percent 
disabling; arthritis of the lumbar spine, rated as 20 percent 
disabling; arthritis of the cervical spine, rated as 20 
percent disabling; arthritis of the right shoulder (major), 
rated as 20 percent disabling; arthritis of the left 
shoulder, rated as 20 percent disabling; multiple wounds of 
the left hand with arthritis and hysteria, rated as 10 
percent disabling; sinusitis, rated as 10 percent disabling; 
arthritis of the left hand, rated as non-compensable; and 
wound residuals, mild Group VIII, left, Group VI, left chest, 
rated as non-compensable.  The total combined rating was 80 
percent from June 1995, and a total disability rating based 
on individual unemployability (TDIU) was in effect from June 
1996.  

When a veteran dies, not as the result of his own willful 
misconduct, and was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability, and the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death, or the disability was continuously rated 
totally disabling for a period of not less than 5 years from 
the date of such veteran's discharge or other release from 
active duty, then VA shall pay DIC benefits to the surviving 
spouse in the same manner as if the veteran's death was 
service-connected.  38 U.S.C.A. § 1318.

VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if: (1) the veteran's death was not the 
result of his or her own willful misconduct, and (2) at the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that 
was: (i) rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death; (ii) 
rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death; or (iii) rated by VA as totally 
disabling for a continuous period of not less than one year 
immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) the veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. § 5308 but determines 
that benefits were payable under 38 U.S.C. 5309.  38 C.F.R. § 
3.22.

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 38 
U.S.C.A. § 1318.  However, clarification has been provided by 
two recent decisions from the United States Court of Appeals 
for the Federal Circuit (Federal Circuit).  However, a 
discussion of the evolution of the handling of such claims is 
pertinent to the understanding of why this claim must now be 
denied.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service connection 
claim, based on evidence in the claims folder or in VA 
custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant had to set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).

On January 21, 2000, in response to the above-referenced 
Court decisions, VA amended 38 C.F.R. § 3.22, the 
implementing regulation for 38 U.S.C.A. § 1318, to restrict 
the award of DIC benefits to cases where the veteran, during 
his or her lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time required by 38 U.S.C.A. § 1318, or would have 
established such right but for clear and unmistakable error 
(CUE) in the adjudication of a claim or claims.  See 65 Fed. 
Reg. 3,388 (Jan. 21, 2000).  The regulation, as amended, 
specifically prohibited "hypothetical entitlement" as a basis 
for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
The Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the veteran's survivor, i.e., claims where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening- 
"hypothetical entitlement" claims.  Id. at 1379-80.

Therefore, the state of the law was such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 were to be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.

However, in Rodriguez v. Nicholson, No. 03-1276 (U.S. Vet. 
App. August 5, 2005), the Court determined that the theory of 
hypothetical entitlement should be applied to claims pending 
the date of the change of 38 C.F.R. § 3.22, on January 21, 
2000.  Prior to that time, the amended 38 C.F.R. § 3.22 could 
not be retroactively applied.  

In this case, there was no claim pending for DIC on January 
21, 2000.  Thus, hypothetical entitlement is not for 
application in this case.  

Based on the foregoing, the Board finds that the criteria for 
DIC benefits under the provisions of 38 U.S.C.A. § 1318 are 
not met.  The veteran had been awarded a total rating during 
his lifetime.  The effective date of that rating was June 
1996.  Thus, the total rating was not in effect for 10 years 
prior to the veteran's death.  

The veteran's total rating was in effect for a continuous 
period of less than 7 years immediately proceeding death, 
that is less than the required 10 years pursuant to 38 
U.S.C.A. § 1318(b)(1); 38 C.F.R. § 3.22(a)(2)(i).

Additionally, VA did not rate the service-connected 
disabilities as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death.  

The veteran had recognized active service from November 1940 
to November 1944.  A TDIU rating was effective June 1996.  VA 
rated the service-connected disabilities as totally disabling 
over 50 years after the veteran's release from active duty 
and not continuously since the veteran's release from active 
duty.  

The veteran's service personnel records do not indicate that 
the was a prisoner of war so the claimant is not entitled to 
DIC pursuant to 38 U.S.C.A. § 1318(b)(3); 38 C.F.R. § 
3.22(a)(2)(iii).

The appellant has not alleged that there was clear and 
unmistakable error in any final rating decision.  As the 
appellant has not raised this issue, the Board concludes that 
no further action or consideration is warranted as to this 
particular portion of the 38 U.S.C.A. § 1318 analysis.

Because the veteran was not rated totally disabled for the 
requisite period, there has been no allegation of CUE in 
prior Board or RO decisions, and because there is no other 
basis for providing DIC in this case, the appellant's claim 
for DIC benefits must be denied as a matter of law.  See 
Sabonis.  Accordingly, the appellant's claim of entitlement 
to DIC benefits is precluded as a matter of law.  Because the 
law, and not the facts, is dispositive of the issue, the 
appellant has failed to state a claim upon which relief may 
be granted; hence, the appeal is denied.


ORDER

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.  


REMAND

Service Connection for the Cause of the Veteran's Death

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  Service-connected disabilities or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there was resulting debilitating effects 
and general impairment of health to the extent that would 
render the person less capable of resisting the effects of 
either disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

At her personal hearing in October 2004, the appellant 
testified that the veteran received medical treatment while 
he was a patient at a VA nursing home by private physicians, 
Drs. Stones and Robertson.  She also testified that the 
veteran received treatment at both the VA hospital in Waco 
and in Temple, Texas.  

When reference is made to pertinent medical records, 
especially records in VA's possession, VA is on notice of 
their existence and has a duty to assist the veteran to 
attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 
37 (1990).  These records should be obtained in compliance 
with VA's duty to assist.  

The Board notes that there is an April 2003 notation by the 
veteran's VA social worker that a review of the veteran's 
chart suggested that his death was a result of the cumulative 
effects if his multiple medical problems.  The Board notes 
that the veteran had a myriad of service-connected and 
nonservice-connected disabilities.  The Certificate of Death 
listed the cause of death as sepsis.  In light of this 
notation and VCAA, the Board finds that a VA medical opinion 
should be obtained to determine if the veteran's service-
connected disabilities played any role in 
causing/contributing to cause the veteran's death.  The 
examiner should be requested to opine as to whether the 
veteran's service-connected disabilities contributed 
substantially or materially to death, or aided or lent 
assistance to the production of death; whether the service-
connected disabilities resulted in debilitating effects and 
general impairment of health to the extent that it rendered 
the veteran less capable of resisting the effects of either 
disease or injury primarily causing death; and/or whether the 
service-connected disabilities were of such severity as to 
have a material influence in accelerating death.

Accordingly, this matter is REMANDED for the following 
actions:

1.  Contact the appellant and determine 
the full names and addresses of Drs. 
Stones and Robertson.  After obtaining 
the appropriate releases, obtain and 
associate with the claims file copies of 
all clinical records of the veteran's 
treatment.  

2.  Obtain and associate with the claims 
file copies of all clinical records of 
the veteran's treatment at the Waco and 
Temple VA medical facilities.  

3.  The VBA AMC should obtain a VA 
medical opinion to determine if the 
veteran's service-connected disabilities 
played any role in causing/contributing 
to cause his death.  The examiner should 
be requested to opine as to whether the 
veteran's service-connected disabilities 
contributed substantially or materially 
to death, or aided or lent assistance to 
the production of death; whether the 
service-connected disabilities resulted 
in debilitating effects and general 
impairment of health to the extent that 
it rendered the veteran less capable of 
resisting the effects of either disease 
or injury primarily causing death; and/or 
whether the service-connected 
disabilities were of such severity as to 
have a material influence in accelerating 
death.

4.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the appellant should be provided with 
a supplemental statement of the case as to 
the issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  Thereafter, the case should 
be returned to the Board after compliance 
with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


